
	

114 S2081 IS: To amend title 38, United States Code, to extend authorities for the Secretary of Veterans Affairs to expand presumption of service connection for compensation for diseases the Secretary determines are associated with exposure to herbicide agents, and for other purposes.
U.S. Senate
2015-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2081
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2015
			Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to extend authorities for the Secretary of Veterans Affairs
			 to expand presumption of service connection for compensation for diseases
			 the Secretary determines are associated with exposure to herbicide agents,
			 and for other purposes.
	
	
		1.Extension of authorities of Secretary of Veterans Affairs relating to presumption of service
			 connection for compensation for diseases associated with exposure to
 herbicide agentsSection 1116(e) of title 38, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2030.  